Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered May 30,1991, convicting him of attempted murder in the second degree and reckless endangerment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Citing People v Damiano (87 NY2d 477), the defendant contends that his conviction must be reversed because the verdict sheet submitted to the jury contained parenthetical notations listing some of the statutory elements of the charged crimes. We disagree. The record sufficiently demonstrates that defense counsel consented to the verdict sheet, which both he and the prosecutor initialed (see, People v Angelo, 88 NY2d 217, 224; People v Fecunda, 226 AD2d 474). In any event, the defendant’s attempted murder conviction was not affected by the parenthetical notations since the notations related only to the lesser included robbery counts, which the jury did not reach upon convicting the defendant of the greater charge of attempted murder. The defendant’s conviction of reckless endangerment was also unaffected by the parenthetical notations, since that count of the indictment was not factually related to the robbery counts (see, People v Kelly, 76 NY2d 1013).
We further find that the sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Rosenblatt, Thompson and Krausman, JJ., concur.